                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION


UNITED STATES OF AMERICA

      v.                                     CASE NO. 5:20-cr-40-Oc-28PRL

CHRISTINA LYNN CATALANO


      UNITED STATES' NOTICE OF MAXIMUM PENALTIES,
   ELEMENTS OF OFFENSE, PERSONALIZATION OF ELEMENTS
                  AND FACTUAL BASIS

             The United States of America, by and through its undersigned

Assistant United States Attorney, states as follows:

                    A.     MAXIMUM PENALTIES

             The defendant has expressed a desire to enter a plea of guilty to

the offenses charged in Count One and Two of the Indictment. Count One

charges the defendant with disaster assistance fraud, in violation of Title 18,

United States Code, Section 1040. Count Two charges the defendant with

making a materially false statement to a federal agency, in violation of 18

U.S.C. § 1001(a)(2). Count One carries a maximum sentence of up to 30 years

imprisonment, a fine of no more than $250,000, a term of supervised release of

up to 5 years, and a special assessment of $100. Count Two carries a

maximum sentence of up to 5 years imprisonment, a fine of not more than
$250,000, a term of supervised release of not more than 3 years, and a special

assessment of $100.

             A violation of the terms and conditions of supervised release

carries a maximum sentence of up to 3 years of imprisonment, as well as the

possibility of an additional term of supervised release.

             With respect to certain offenses, the Court shall order the

defendant to make restitution to any victim of the offenses, and with respect to

other offenses, the Court may order the defendant to make restitution to any

victim of the offenses, or to the community. The United States will be seeking

restitution in the amount of $18,985.80.


                      B.       ELEMENTS OF THE OFFENSE

      The elements of an offense in violation of 18 U.S.C. § 1040 are:

                      First:       The defendant knowingly made a materially
                                   false or fraudulent statement or
                                   representation;

                      Second:      the statement or representation was in
                                   connection with a benefit;

                      Third:       the benefit was in connection with a major
                                   disaster declaration under Title 42 of the
                                   United States Code; and

                      Fourth:      the benefit was a record, voucher, payment,
                                   money, or thing of value of the United States
                                   or the Federal Emergency Management
                                   Agency.
                                        2
      The elements of an offense in violation of 18 U.S.C. § 1001(a)(2) are:

             First:        The Defendant made the statement, as charged;

             Second:       The statement was false;

             Third:        The falsity concerned a material matter;

             Fourth:       The Defendant acted willfully, knowing that the
                           statement was false; and

             Fifth:        The false statement was made or used for a matter
                           within the jurisdiction of a department or agency of
                           the United States.


                C.     PERSONALIZATION OF ELEMENTS

      COUNT ONE

      1.     Do you admit that between on or about September 15, 2017, and

November 20, 2017, in the Middle District of Florida, you knowingly made a

materially false and fraudulent statement, that is, you falsely stated in an

application for disaster assistance benefits involving the Federal Emergency

Management Agency (FEMA) that your primary residence was a travel trailer

located at 2250 East Mars Street, Inverness, Florida 34453?

      2.     Do you admit that the false statement was in connection with

your application for disaster assistance benefits involving Hurricane Irma?

      3.     Do you acknowledge that the disaster assistance benefits were in

connection with a major disaster declaration under Title 42 of the United

                                            3
States Code?

          COUNT TWO

          1.     Do you admit that on January 31, 2020, in the Middle District of

Florida, in substance, you represented that you lived in a travel trailer that was

destroyed by Hurricane Irma?

          2.     Do you admit that such statement was false?

          3.     Do you admit that such statement concerned a material matter?

          4.     Do you admit that you acted willfully, knowing that the

statement was false?

          5.     Do you admit that the statement was made to an agent of the

Department of Homeland Security, Office of Inspector General, in a matter

within the jurisdiction of a department of the United States?


                                 D.     FACTUAL BASIS

          On September 10, 2017, President Donald Trump declared a major

disaster under Title 42 of the United States Code for all counties in the State of

Florida, backdating the declaration to September 4, 2017, due to Hurricane

Irma. Subsequently, Citrus County 1 and several other counties in the State of

Florida were approved for disaster assistance through the Federal Emergency


1   Citrus County is located within the Middle District of Florida.

                                                   4
Management Agency’s (FEMA) Individuals and Households Program (IHP).

       Through the IHP, FEMA provided disaster assistance benefits to

eligible beneficiaries. One component of disaster assistance benefits was

Financial Housing Assistance (FHA). FHA provided a benefit, money, to

eligible beneficiaries who lacked the means to meet certain needs including

housing-related expenses such as rent and lodging. To be eligible for FHA, an

applicant, among other things, had to incur losses in a presidentially declared

major disaster area, and the applicant’s affected home had to be where the

applicant usually lived and where the applicant was living at the time of the

disaster, that is, their primary residence.

       On September 15, 2017, Christina Lynn Catalano (Mrs. Catalano)

made an application for disaster assistance benefits to FEMA. In the

application, she claimed her primary residence was 2250 East Mars Street,

Inverness (Citrus County), Florida 34453, and that she rented the residence

with her husband, Joseph Samuel Catalano. On September 27, 2017, a FEMA

inspector visited the residence and determined that it was a two bedroom

mobile home that was not damaged from the storm. While at the scene of the

residence, Mrs. Catalano indicated that she was withdrawing her application

for disaster assistance. FEMA denied the claim that same day.



                                              5
       On November 20, 2017, FEMA received a letter from Mrs. Catalano

appealing the decision to deny her claim. In her appeal, Mrs. Catalano falsely

claimed that she was living in a separate travel trailer from her husband,

which was located on the same property at 2250 East Mars Street, Inverness,

Florida 34453. Mrs. Catalano claimed that she lived in this travel trailer as her

primary residence since August 2016 and up to and when Hurricane Irma

occurred. Due to Hurricane Irma, Mrs. Catalano subsequently claimed that

the travel trailer was totally destroyed and that she was displaced from this

primary residence and forced to live in a shed with no utilities.

       In fact, there was no travel trailer on the property and Mrs. Catalano

fabricated the existence of one to defraud FEMA and enrich herself. Based on

the statements made by Mrs. Catalano in her appeal for disaster assistance

benefits, FEMA concluded that she qualified for assistance. On January 25,

2018, Mrs. Catalano was awarded $4,523.80 in home repair, personal property

loss, and rental assistance.

       On March 22, 2018, Mrs. Catalano submitted a fraudulent lease for a

property located in Clearwater, Florida. In fact, Mrs. Catalano was not the

tenant for that lease. Between on or about March 30, 2018, through on or

about December 19, 2018, FEMA paid Mrs. Catalano five disbursements for

rental assistance totaling $14,462.

                                           6
      Follow up investigation by DHS-OIG determined that, among other

things, the photo of the damaged travel trailer claimed by Mrs. Catalano was

from an online news story of a trailer damaged in Texas during Hurricane

Harvey in 2017. The agency also confirmed that the documents provided by

Mrs. Catalano reflecting that the alleged trailer was inspected, found to be

unsalvageable, and later destroyed for scrap metal, all were fraudulent.

      On January 31, 2020, DHS-OIG agents interviewed Mrs. Catalano at

her residence. Mrs. Catalano admitted that she was the person who submitted

the application for disaster assistance and also the person who submitted the

supporting documents and photo referenced above. After being confronted

with evidence showing that her statements were false, she continued to falsely

claim that the documents were authentic and that the travel trailer existed and

was destroyed by the storm. Mrs. Catalano’s false claims were made to

conceal her fraud and frustrate the investigation into this matter.

                                          MARIA CHAPA LOPEZ
                                          United States Attorney

                                    By:    /s/ Michael P. Felicetta
                                          Michael P. Felicetta
                                          Assistant United States Attorney
                                          Florida Bar No. 094468
                                          35 SE 1st Avenue, Suite 300
                                          Ocala, Florida 34471
                                          Telephone: (352) 547-3600
                                          E-mail:      michael.felicetta@usdoj.gov

                                            7
U.S. v. Christina Lynn Catalano                  Case No. 5:20-cr-40-Oc-28PRL


                            CERTIFICATE OF SERVICE

       I hereby certify that on November 25, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which

will send a notice of electronic filing to the following:

              Mark Rosenblum, Esquire
              Assistant Federal Public Defender

              Michael William Nielsen, Esquire


                                     By:    /s/ Michael P. Felicetta
                                           Michael P. Felicetta
                                           Assistant United States Attorney
                                           Florida Bar No. 094468
                                           35 SE 1st Avenue, Suite 300
                                           Ocala, Florida 34471
                                           Telephone: (352) 547-3600
                                           Facsimile: (352) 547-3623
                                           E-mail:      michael.felicetta@usdoj.gov




                                             8
